DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/5/19.  These drawings are acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input image module”, “input image layer obtaining module: CGH image layer generating module,” “hologram image representing module”  in claim 16; “editing module” in claim 19; “modulating module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-11, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 2018/0143588).
Consider claim 1, Lee et al. disclose (e.g. figure 2) a hologram image representation method comprising:
receiving a three-dimensional input image including depth information (via hologram signal generating unit);

generating a plurality of Computer Generated Hologram (CGH) image layers by performing CGH processing on each of the plurality of input image layers (a fringe pattern is calculated based on the hologram signal for each layer); and
representing a hologram image using the plurality of CGH image layers (he hologram of the CGH plane 240) [0091-0110].
Consider claim 2, Lee et al. disclose (e.g. figure 2) a method, wherein the hologram image includes a plurality of pixels, and each of the plurality of pixels includes one or more hologram information (see figure 2, the displayed hologram includes a plurality of pixels) [0091-0110].
Consider claim 3, Lee et al. disclose (e.g. figure 2) a method, wherein a first pixel of the plurality of pixels includes hologram information for one CGH image layer of the plurality of CGH image layers (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Consider claim 6, Lee et al. disclose (e.g. figure 2) a method, further comprising:  editing the plurality of CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110].
Consider claim 10, Lee et al. disclose (e.g. figure 2) a hologram image representation method comprising: 
receiving a three-dimensional input image including depth information (via hologram signal generating unit); 

generating a plurality of CGH image layers by performing CGH processing on each of the plurality of input image layers (a fringe pattern is calculated based on the hologram signal for each layer); and 
editing the plurality of CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110].
Consider claim 11, Lee et al. disclose (e.g. figure 2) a method, further comprising: representing a hologram image using edited the plurality of CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110].
Consider claim 14, Lee et al. disclose (e.g. figure 2) a method, wherein the hologram image includes a plurality of pixels, and each of the plurality of pixels includes one or more hologram information (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Consider claim 16, Lee et al. disclose (e.g. figure 2) a hologram image representation device comprising:
an image input module configured to receive a three-dimensional input image including depth information (via hologram signal generating unit);
an input image layer obtaining module configured to obtain a plurality of input image layers from the three-dimensional input image based on the depth information 
a CGH image layer generating module configured to generate a plurality of CGH image layers by performing CGH processing on each of the plurality of input image layers (a fringe pattern is calculated based on the hologram signal for each layer); and
a hologram image representing module configured to represent a hologram image using the plurality of CGH image layers (the hologram is represented at the CGH plane 240) [0091-0110].
Consider claim 17, Lee et al. disclose (e.g. figure 2) a device, wherein the hologram image includes a plurality of pixels, and each of the plurality of pixels includes one or more hologram information (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Consider claim 19, Lee et al. disclose (e.g. figure 2) a device, further comprising: an editing module configured to edit the plurality of CGH image layers (the processor may calculate a sparsity for each of the plurality of depth layers) [0091-0110].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588).

Consider claim 5, Lee et al. disclose (e.g. figure 2) a method, wherein a first pixel of the plurality of pixels includes hologram information for a first CGH image layer of the plurality of CGH image layers (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110], 
Lee et al. does not explicitly disclose in the embodiment of figure 2 a method, wherein a second pixel of the plurality of pixels includes hologram information for the first CGH image layer and a second CGH image layer of the plurality of CGH image layers.  However, in the embodiment of figure 7, Lee et al. discloses a cluster approach.  The embodiments of figures 2 and 7 are related as hologram generating methods.  Lee et al. disclose (e.g. figure 7) a method, wherein a second pixel of the plurality of pixels 
Consider claim 15, Lee et al. disclose (e.g. figure 2) a method, wherein a first pixel of the plurality of pixels includes hologram information for a first CGH image layer of the plurality of CGH image layers (see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Lee et al. does not explicitly disclose in the embodiment of figure 2 a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more CGH image layers of the plurality of CGH image layers.  However, in the embodiment of figure 7, Lee et al. discloses a cluster approach.  The embodiments of figures 2 and 7 are related as hologram generating methods.  Lee et al. disclose (e.g. figure 7) a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more CGH image layers of the plurality of CGH image layers (A cluster method is used wherein a plurality of points can be generated on the virtual plane.  The pixel is considered to be a cluster that include points on different layers) [0138-0146].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify embodiment 2 of Lee, in view of 
Consider claim 18, Lee et al. disclose (e.g. figure 2) a device, wherein a first pixel of the plurality of pixels includes hologram information for a first CGH image layer of the plurality of CGH image layers(see figure 2, the displayed hologram includes a plurality of pixels for each layer) [0091-0110].
Lee et al. does not explicitly disclose in the embodiment of figure 2 a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more CGH image layers of the plurality of CGH image layers.  However, in the embodiment of figure 7, Lee et al. discloses a cluster approach.  The embodiments of figures 2 and 7 are related as hologram generating methods.  Lee et al. disclose (e.g. figure 7) a method, wherein a second pixel of the plurality of pixels includes hologram information for two or more CGH image layers of the plurality of CGH image layers (A cluster method is used wherein a plurality of points can be generated on the virtual plane.  The pixel is considered to be a cluster that include points on different layers) [0138-0146].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify embodiment 2 of Lee, in view of embodiment 7, in order to reduce the amount of computation and computation time in generating a hologram for an object.
Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588) in view of Yamasaki (US 2018/0075590).
Consider claim 7, Lee et al. do not explicitly disclose that the editing the plurality of CGH image layers comprising: removing at least one CGH image layer from the 
Consider claim 12, Lee et al. do not explicitly disclose that the editing the plurality of CGH image layers comprising: removing at least one CGH image layer from the plurality of CGH image layers.  Lee et al. and Yamasaki are related as image processing systems.  Yamasaki discloses removing at least one image layer from the plurality of image layers (unnecessary regions can be deleted) [0085].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Lee to utilize an editing to remove at least one layer as taught by Yamasaki, in order to remove layers that are not necessary for the image formation.
Claims 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588) in view of Park (US 10,721,391)
Consider claim 8, Lee et al. do not explicitly disclose that the editing the plurality of CGH image layers comprises: changing an order of layers of some CGH image layers from the plurality of CGH image layers.  Lee et al. and Park are related as imaging methods.  Park discloses changing an order of layers of some mage layers from the plurality of image layers (the depth object can be rearranged) [col. 12, line 54 
Consider claim 13, Lee et al. do not explicitly disclose that the editing the plurality of CGH image layers comprises changing an order of layers of some CGH image layers from the plurality of CGH image layers. Lee et al. and Park are related as imaging methods.  Park discloses changing an order of layers of some mage layers from the plurality of image layers (the depth object can be rearranged) [col. 12, line 54 to co. 13, line 62].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the editing of Lee to include rearranging layers, as taught by Park, in order to allow for editing based on user preferences.
Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0143588) in view of Cable (US 2009/0002787).
Consider claim 9, Lee et al. does not explicitly disclose performing random phase modulation on the plurality of CGH image layers.  Lee and Cable are related as holographic displays.  Cable discloses a random phase modification to redistribute energy more evenly throughout the frequency domain [0066-0069].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lee to utilize the random phase modulation, as taught by Cable, in order to redistribute energy more evenly throughout the frequency domain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872